Citation Nr: 1328329	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for 
the purpose of accrued benefits.  

2.  Entitlement to service connection for chronic liver 
disease, claimed as secondary to hepatitis C, for the 
purpose of accrued benefits.  

3.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to hepatitis C, for the purpose of 
accrued benefits.  

4.  Entitlement to service connection for anemia, claimed as 
secondary to hepatitis C, for the purpose of accrued 
benefits.  

5.  Entitlement to service connection for chronic fatigue, 
stress, depression, anxiety, and poor immune response, 
claimed as secondary to hepatitis C, for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1975.  He died in April 2010.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions issued in March and April 2008, in 
which the RO denied the Veteran's claims for service 
connection for hepatitis C and chronic liver disease, 
hypothyroidism, anemia, chronic fatigue, stress, depression, 
anxiety, and poor immune response, as secondary to hepatitis 
C.  In March and May 2008, the Veteran filed a notice of 
disagreement (NOD) as to the denial of his service 
connection and secondary service connection claims.  A 
statement of the case (SOC) was issued in November 2009, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2010.

After the Veteran's death in April 2010, in October 2010, 
the appellant filed a formal request to continue the 
Veteran's appeal pursuant to the newly-enacted Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 
212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. 
§ 5121A allowing substitution in the case of the death of a 
claimant who dies on or after October 10, 2008).  This 
change in law permits an eligible person to process any 
pending claims when a Veteran dies to completion.  Such 
request must be filed not later than one year after the date 
of the Veteran's death and, as provided for in this new 
provision, a person eligible for this substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) 
of this title . . . ."  Id.; 38 U.S.C.A. § 5121A (West 
2002). 

Thereafter, in April 2011, the RO determined that the 
appellant could properly be substituted as the claimant in 
the pending appeal and, as such, issued a notice letter 
advising her of how to substantiate DIC and accrued benefits 
claims.   

In his January 2010 substantive appeal, the Veteran had 
requested a hearing before the Board to be held in 
Washington, DC.  As this request for a hearing was never 
withdrawn, the appellant was scheduled for a Board hearing 
and, in February 2012, testified before the undersigned 
Veterans Law Judge in Washington, DC.  A transcript of that 
hearing is of record.

In April 2013, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The Board's decision addressing the claim for service 
connection for hepatitis C is set forth below.  The claims 
for service connection for chronic liver disease, 
hypothyroidism, anemia, chronic fatigue, stress, depression, 
anxiety, and poor immune response, each claimed as secondary 
to hepatitis C, are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
render a fair decision on the matter herein decided have 
been accomplished.

2.  The Veteran was diagnosed with hepatitis C prior to his 
death, and probative medical opinion evidence indicates the 
disability was as likely as not present during service, and 
likely resulted from the Veteran's exposure to blood-namely, 
five CCs of gamma globulin-in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Given the favorable disposition of the claim for service 
connection for hepatitis C herein, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cirrhosis of the 
liver, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not 
shown to be chronic during service or the one year 
presumptive period, service connection may also be 
established by showing continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b).  However, the use of 
continuity of symptoms to establish service connection is 
limited only to those diseases listed at 38 C.F.R. § 
3.309(a) and does not apply to other disabilities which 
might be considered chronic from a medical standpoint.  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The 
Veteran's claimed hepatitis C is not one of the disabilities 
listed under 38 C.F.R. § 3.309(a) and thus, is not subject 
to presumptive service connection for a chronic disability 
or service connection based on continuity of symptomatology.  

Nevertheless, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Review of the record reveals that the Veteran was diagnosed 
with hepatitis C prior to his death.  See January 2008 VA 
examination report.  

The appellant has asserted that the Veteran's hepatitis C 
was incurred as a result of several potential exposures to 
the hepatitis C virus in service.  During the pendency of 
this claim, the appellant has consistently asserted that the 
Veteran's hepatitis C was incurred as a result of air gun 
inoculations that were given during boot camp.  Prior to his 
death, the Veteran asserted that none of the air guns were 
sterilized between uses and that many people were bleeding 
from cuts caused by the guns.  See May 2007 statement from 
the Veteran.  

The appellant has also asserted that the Veteran's hepatitis 
C was incurred as a result of exposure to other people's 
blood during service.  In this regard, the Veteran reported 
that several passengers were injured during a helicopter 
crash during service and he was exposed to their blood while 
he cared for their injuries.  During a February 2013 Board 
hearing, the appellant testified that she recalls the 
Veteran telling her that, while serving on kitchen duty, 
someone cut himself severely and the Veteran was exposed to 
that person's blood.  

In addition, the claims file includes a March 1972 service 
treatment record (STR) which shows that the Veteran was 
given "5 cc of GG [gamma globulin] for "contact with 
hepatitis."  The STR does not contain any other information 
regarding the Veteran's contact with hepatitis, including 
the details of the reported contact with hepatitis.  There 
is also no medical evidence or opinion of record that 
addresses whether the Veteran's hepatitis C is related to 
the in-service contact with hepatitis noted in the March 
1972 STR.  

As for other risk factors, the appellant (like the Veteran 
before her) has consistently asserted that the Veteran had 
no other risk factors for hepatitis C, including no tattoos, 
drug or alcohol abuse, or other high risk behaviors.  See 
February 2013 Board hearing transcript; see also May 2007 
statement from Veteran.  

The evidentiary record contains several medical opinions 
which address whether the Veteran's hepatitis C was related 
to his military service, including medical opinions rendered 
in conjunction with VA examinations conducted in January 
2008 and November 2009.  Indeed, the claims file reflects 
both positive and negative medical opinions on the question 
of whether there existed a relationship between the 
Veteran's hepatitis C and service.  However, the medical 
opinions are inadequate to resolve that question because 
they either (1) do not contain a rationale in support of the 
conclusion provided (see February 2007 statement from Dr. 
T.S and May 2007 statement from Dr. P.B.); (2) are 
speculative (see May 2007 statement from Dr. N.R.); and/or 
(3) do not address each potential in-service exposure raised 
in the record (see October 2009 statement from Dr. W.H and 
VA examination reports dated in January 2008 and November 
2009).  

As a result, in May 2013, the Board sent the file to a 
Veterans Health Administration (VHA) medical expert for an 
advisory opinion, which was received in July 2013.  In the 
advisory opinion, Dr. S.J.H. noted that the record does not 
provide sufficient detail to determine the exact source of 
hepatitis C infection but he also noted that the organism is 
transmitted by blood exposure particularly when transfused.  
In this regard, Dr. S.J.H. noted that the exposure to 5 cc 
of GG (gamma globulin) would represent the greatest risk of 
disease acquisition, noting that gamma globulin was not 
screened for hepatitis C during the specified time frame due 
to technical inability.  Dr. S.J.H. further noted that gamma 
globulin was ultimately recognized as a vector for hepatitis 
C acquisition once study for virus infectivity was 
ultimately possible.  As such, Dr. S.J.H. opined that it is 
at least as likely as not that the Veteran was infected with 
hepatitis C virus during his active military service. 

In making this determination, Dr. S.J.H. noted the Veteran's 
other potential exposures to the hepatitis C virus during 
service, including air gun inoculation, blood exposure 
during the helicopter crash, and blood contact during the 
kitchen accident, but he noted that these incidents 
represent lesser potential risk in order of possibility.  
Dr. S.J.H. further noted that the record does not provide 
alternative civilian sources defining high risk exposure for 
hepatitis C.  

In the instant case, the Board finds that the June 2013 VHA 
advisory medical opinion is the most persuasive evidence of 
record with respect to whether the Veteran's hepatitis C was 
incurred in or as a result of his military service.  In 
evaluating this claim, the Board finds the evidentiary 
record does not contain another medical opinion of record to 
which more probative weight should be accorded, as the other 
opinions of record are afforded lessened or no probative 
value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is whether the opinion reflects 
application of medical principles to an accurate and 
complete medical history).  Here, the June 2013 VHA medical 
advisory opinion reflects consideration of all of the 
Veteran's potential in-service exposures to hepatitis C, the 
post-service evidence which does not contain evidence of a 
high-risk exposure for hepatitis C, and the other lay and 
medical evidence of record.  

In sum, the record contains evidence showing that the 
Veteran was exposed to 5 cc of gamma globulin during 
service, as well as persuasive medical opinion indicating 
that the Veteran's hepatitis C was likely incurred in or 
caused by his exposure to 5 cc of gamma globulin during 
military service.  Therefore, given the facts of this case, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board concludes that the criteria for service connection 
for hepatitis C are met.  See 38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hepatitis C, for the purpose of 
accrued benefits, is granted.  


REMAND

The appellant has asserted that the Veteran incurred several 
disabilities as a result of his hepatitis C disability, 
including chronic liver disease, hypothyroidism, anemia, and 
chronic fatigue with stress, depression, anxiety, and poor 
immune response.  

The physician who provided the VHA advisory opinion in April 
2013 noted that hepatitis C causes chronic liver disease 
commonly associated with anemia, fatigue, depression, and 
poor immune responsiveness.  Dr. S.J.H. also noted that 
hepatitis C has a link to hypothyroidism in men, which is 
uncommon, but he stated that symptoms overlap between the 
two diseases resulting in an increase in severity in anyone 
infected with both illnesses.  

While the April 2013 advisory medical opinion purported to 
address the Veteran's secondary service connection claims, 
the Board finds that there remain questions as to whether 
the claimed conditions are manifestations of the Veteran's 
hepatitis C or separate and distinct disabilities for which 
service connection may be granted.  In this regard, the 
Board notes that stress, anemia, fatigue, and poor immune 
responsiveness are symptoms or clinical findings, as opposed 
to disabilities that are generally recognized as chronic 
conditions.  Moreover, it is not clear if the Veteran has a 
current diagnosis of chronic liver disease other than 
hepatitis C, hypothyroidism, or an acquired psychiatric 
disability manifested by depression or anxiety, as the 
physician who provided the April 2013 VHA advisory medical 
opinion did not identify the evidence of record which 
confirms a diagnosis of any of these claimed disabilities.  

Therefore, while the Board regrets any additional delay in 
processing this appeal, further medical opinion is needed to 
resolve the secondary service connection claims remaining on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While these matters are on remand, the RO should also give 
the appellant another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the appellant should explain that she has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2012) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2012).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition 
to the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  In adjudicating each claim, the RO 
should consider all evidence added to the record since the 
RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Send to the appellant and her 
representative a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the secondary service connection claims 
on appeal that is not currently of 
record. 

Explain how to establish entitlement to 
service connection for chronic liver 
disease, hypothyroidism, anemia, and 
chronic fatigue with stress, 
depression, anxiety, and poor immune 
response, as secondary to service-
connected hepatitis C. 

Clearly explain to the appellant that 
she has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period). 

2.  If the appellant responds, assist 
her in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, arrange for an appropriate VA 
physician to review the entire claims 
file, to include a complete copy of 
this REMAND, and request that he/she 
provide opinion that addresses the 
following.  

The physician should clearly indicate 
whether the record reflects that the 
Veteran had chronic liver disease 
(other than hepatitis C), 
hypothyroidism, or an acquired 
psychiatric disability manifested by 
depression and/or anxiety.  The 
physician should also identify the 
evidence of record which confirms (or 
disproves) the diagnosis of each 
identified disability.  

With respect to claimed anemia, chronic 
fatigue, stress, and/or poor immune 
response, for each, the physician 
should indicate whether such were 
symptoms or manifestations of the 
Veteran's hepatitis C or, whether 
it/they were indicative of distinct 
disability(ies) separate from hepatitis 
C.  A conclusion in this regard must be 
provided for each claimed condition and 
a rationale must be provided for each 
conclusion offered.  
Then, for each separate and distinct 
disability identified on review of the 
evidence, the physician should provide 
an opinion, consistent with sound 
medical judgment, as to whether it is 
at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability was (a) caused or 
(b) aggravated (i.e., worsened beyond 
natural progression) by the Veteran's 
service-connected hepatitis C.  If the 
physician determines that aggravation 
occurred he or she should attempt to 
quantify the degree of additional 
disability resulting from aggravation.  
The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

4.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


